 606DECISIONSOF NATIONALLABOR RELATIONS BOARDMrs.Baird's Bakeries,Inc.andSales Drivers LocalNo. 949,affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America.Case 23-CA-3125April 5, 1971DECISION AND ORDERBY MEMBERS FANNING,JENKINS, ANDKENNEDYOn May 22, 1970, Trial Examiner Robert E. Mullinissued his Decision in the above-entitled case, findingthat the Respondent had not engaged in the unfairlabor practices alleged in the complaint and recom-mending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision. The General Counsel and the ChargingParty filed exceptions to the Trial Examiner's Deci-sion and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner except as modified herein.We do not agree with the Trial Examiner's sugges-tion that the Board defer action on the Respondent'sunilateral discontinuance of Douglas Kelley's period-ic assignment to the League City-Rosenberg-Whartonrun,becauseKelley'sgrievance resulted in anarbitration award in Kelley's favor and adverse to theRespondent, until final court judgment is had on theaward. As the Respondent reassigned Kelley after theaward was made, this issue clearly was not before thearbitrator.We find, in agreement with the General Counsel,that the Respondent violated Section 8(a)(1) and (3)of the Act by this conduct. The Board has held thatthe filing of grievances pursuant to a contractualgrievance procedure is protected by Section 7 of theAct, and that discipline of an employee therefor tendsto interfere with, restrain, and coerce employees inviolation of Section 8(a)(1) and discourages unionactivity in violation of Section 8(a)(3).1We find no1NLRB v Tom Johnson, Inc,378 F.2d 342 (C A9),N L. R B v.Bowman Transportation, Inc,314 F 2d 497 (C.A. 5);Magma CopperCompany,182 NLRB No 20, last paragraphundersection III,A, 4;Farmers Union Cooperative MarketingAssociation,145 NLRB 1,3. See alsoTop Notch Manufacturing Company, Inc,145 NLRB 429, 432.2Metromedia, Inc (KLAC),182NLRB No 37. Although, as ourmerit in the Respondent's contention that no viola-tion can be found in the absence of evidence of unionanimus and in view of General Manager Day's testi-mony that he ceased offering the League City-Rosen-berg-Wharton run to Kelley after the award becausethe arbitrator required him to pay Kelley $38 for therun while he was paying other drivers only $19 for thesame run.Such purported justification cannot vindi-cate conduct which was in fact related to anemployee'sexerciseof a right guaranteed by the Act.The Respondent in effect disciplined Kelley becausehe successfully pursued a grievance under thecollective-bargaining agreement, and the unlawful-ness of that discipline under the Act is in no wayminimized or affected by the fact that the arbitrationaward cost the Respondent money. "Indeed, if thesekinds of business reasons could justify discrimination,the proscriptions and protections of the Act would berendered largely nugatory." 2The remedy would be the same regardless ofwhether the Board additionally found a violation ofSection 8(a)(5) because of the unilateral nature of theRespondent's conduct toward Kelley. Our Orderherein, that Kelley be reinstated to the performance ofallhisprior duties, including an opportunity toperform, as in the past, the League City run, makes itunnecessary to decide the Section 8(a)(5) issue. In allthe circumstances, therefore, the Board finds itunnecessary to resolve that issue.3CONCLUSIONS OF LAW1.The Respondent is an employer within themeaning of Section 2(2) of the Act, and is engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.By discriminating againstDouglasKelleybecause of his union activities the Respondent hasdiscouraged membership in the Union in violation ofSection 8(a)(3) of the Act.3.By the above conduct, the Respondent hasinterfered with, restrained, and coerced employees inthe exercise of their Section 7 rights in violation ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and to take certainaffirmative action designed to effectuate the policiesof the Act.dissenting colleague indicates, the facts in the instant case differ from thoseinMetromedia,we cite the latter decision for an established andunchallenged principle which is applicable to all situations where, as inMetromediaand here,there is an invalid defense of economic motivationfor a respondent's discriminatory action3Cf.Star PublishingCompany,187 NLRB No 27189 NLRB No. 89 MRS. BAIRD'S BAKERIESHaving found that the Respondent discriminatedagainst Douglas Kelley because he engaged in unionactivities,we shall order the Respondent to offer himimmediate reassignment to his former runs withoutprejudice to his seniority or other rights or privilegesand make him whole for any loss of earnings he mayhave suffered as a result of such unlawful discrimina-tion by payment to him of a sum of money equal tothe amount he would have earned from the date ofthe discrimination against him to the date of suchoffer less net earnings, if any, during such period, tobe computed on a quarterly basis in the mannerestablishedby the Board in F. W.WoolworthCompany,90 NLRB 289, and including interest at therate of 6 percent per annum in the manner set forthinIsisPlumbing & Heating Co.,138NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Mrs. Baird's Bakeries, Inc., Houston, Texas, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Discouraging the submission, presentation, andprocessing of grievances pursuant to the terms of acollective-bargaining agreement, or in any othermanner discriminating against any of its employees inregard to their hire, tenure, or any other terms andconditions of employment.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the right to self-organization, to form labororganizations, to join or assist Sales Drivers Local No.949, affiliatedwith International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and HelpersofAmerica, or any other labor organization, tobargain collectively through representatives of theirown choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aidor protection, or to refrain from any and all suchactivities, except to the extent that such right may beaffected by the proviso to Section 8(a)(3) of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Offer to Doulgas Kelley immediate and fullreassignment to his former runs without prejudice tohis seniority or other rights and privileges previouslyenjoyed, and make him whole, in the mannerprovided in The Remedy, for any loss of earningsresulting from the discrimination against him.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all607other records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its place of business in Houston, Texas,copies of the attached notice marked "Appendix." 4Copies of said notice, on forms provided by theRegional Director for Region 23, after being dulysigned by the Respondent's representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS ALSO ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations ofthe Act not specifically found by the Board.MEMBER KENNEDY,dissenting:Iwould affirm the Trial Examiner's Decision in thismatter. In my view the record supports the conclusionof the Trial Examiner that Respondent did not violateSection 8(a)(I) and (3) of the Act by discontinuing itsperiodic offer of the League City run to DouglasKelley. I find insufficient evidence to warrant theconclusion that the Employer's failure to offer the runtoKelley constituted unlawful discrimination. I amunable to conclude from the record evidence that theEmployer's conduct was in any way motivated by adesire to punish Kelley for having invoked thegrievance procedure. Unlike the situation inMetrome-dia,Inc. (KLAC),182 NLRB No. 37, cited by themajority, this is not a case where the Employer isdesirous of ridding itself of the Union or of anindividual having instigated a grievance resulting inan award unfavorable to the Employer.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a trial, that we violated Federal law by takingreprisals against an employee for presenting and, withthe help of the Union, successfully processing agrievance through arbitration: 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discriminate against any employ-ee for engaging in union activities.WE WILL offer Douglas Kelley reassignment tohisformer overload League City-Rosenberg-Wharton run, and pay him for the earnings he lostas a result of our discontinuance of periodicassignments to this run because of his successfulgrievance, plus 6 percent interest.WE WILL NOT unlawfully interfere with ouremployees' union activities.MRS. BAIRD'S BAKERIES,INC.(Employer)DatedBy(Representative)(Title)FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Texas corporation, with its principaloffice and place of business at Houston, in that State, isengaged in the business of baking and selling bread,pastries, and related products. During the 12 months priorto issuance of the complaint, a representative period, theRespondent, in the course and conduct of its businessoperations, purchased flour and pastry ingredients valuedin excess of $ 50,000 which purchases were shipped to itsplace of business at Houston, Texas, directly from pointsoutside that State.Upon the foregoing findings, theRespondent concedes, and the Trial Examiner finds, thatMrs. Baird's Bakeries, Inc., is engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThis is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Dallas-BrazosBuilding,FourthFloor,1125Brazos Street,Houston, Texas 77002, Telephone 713-226-4296.TRIAL EXAMINER'S DECISION 1STATEMENT OF THE CASEROBERT E.MULLIN, Trial Examiner: This matter washeard on December 17, 1969, in Houston, Texas. Thecomplaint 2presentsquestions as to whether the Respon-dent violated Section 8(a) (1), (3), and (5) of the NationalLabor Relations Act, as amended.In its answer,duly filed,the Respondent conceded certain facts with respect to itsbusinessoperations, but it deniedall allegationsthat it hadcommitted any unfair labor practices.At the hearing the General Counsel, the Respondent, andtheChargingUnion were represented by counsel. Allparties were given full opportunityto examineand cross-examine witnesses, to introduce relevant evidence, and tofile briefs.A brief was submitted by the Respondent onJanuary 22, 1970, and by the General Counsel on January23, 1970.Upon the entire record in the case, including the briefs ofcounsel, and from his observation of the witnesses, the TrialExaminer makes the following:1The name of the Respondent as it appears in the caption of thecomplaint is "Mrs. Baird's Baking Company " In a pre-trial order denyinga motion for summary judgment,Trial Examiner Schneider commented onthe fact that, notwithstanding this caption, the Respondent identified itselfas "Mrs. Baird'sBakeries,Inc " Sometime later the Regional Directorissued a notice of hearing wherein the latter corporate title appeared in thecaption The same corporate name has been used by the Respondent andthe General Counsel in all pleadings filed thereafter and in the briefs whichhave been submitted to the Trial Examiner.Although no motion to amendthe caption has been made,the Trial Examiner will treat the conduct of theparties as the equivalent of such action and hereinafter in this decision theSales Drivers Local No. 949, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called Union, is a labororganization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Background and Sequence of EventsAt all times material herein the Union has been the dulydesignated and exclusive representative of all bakerysalesmen,extramen, route pullers, relay drivers, juniorsupervisors, and supervisors at the Respondent's Houstonplant. It was conceded by all the parties, and the TrialExaminer finds, that the aforesaid grouping of employees isan appropriate unit for collective-bargaining purposes andthat the Union has been the majority representative of theemployees within this unit for many years. During theperiod in question the Respondent and the Union wereparties to a collective bargainingagreementwhich provid-ed,inter alia,for final and binding arbitration as the laststep in the resolution of grievances.3On about April 24, 1967, the Union filed a grievance onbehalf of Douglas Kelley, a driver in the unit, wherein itwas alleged that the employee was entitled to extra pay forthe performance of certain work on a particular run.4 OnMarch 7, 1968, Arbitrator Thomas T. Purdom issued hisopinion and award (herein known as the Purdom Award)wherein he found that Kelley was entitled to extra pay forwork on a particular run. The Respondent expressed itsdisagreement with the conclusion of the arbitrator but,complied with the back pay provisions as to Kelley.On November 28, 1968, Arbitrator Purdom issued anRespondentwill be referredto as"Mrs Baud's Bakeries, Inc."2The complaint was based on a charge filed on September 9, 1968, andan amended charge filed on December 10, 1968.3By its terms, this agreement was to be effectivefrom July 15, 1965,untilJuly 15,1970, and thereafter until a new contract was executed. Itshould also be noted that the Respondent has been, for some time, amember of a multiemployer bargaining group which includes, besides theRespondent, fourother bakeries in the Houston area.4At the same time,the Union also filed a grievance on behalf of oneLoreza Spencer,another employee.However,the case of the latter namedemployee is not involved in the present proceeding. MRS. BAIRD'S BAKERIESextensive addendum, or supplement, to his original awardwhich was entitled "Correction of Clerical Error."On December 11, 1968, the Respondent filed a motion inthe District Court of Harris County, Texas, to vacate theaforesaid award, and its supplement. On January 20, 1969,the Union filed a petition to remove the action whichRespondent had begun in the state court to the UnitedStatesDistrict Court for the Southern District of Texas.This motion was granted and at the time of the unfair laborpractice hearing, the civil suit initiated by the Respondentwas still pending in the United States District Court.The complaint in this case was issued, initially, onFebruary 10, 1969. Sometime thereafter, and subsequent tothe filing of an answer by the Respondent, the GeneralCounsel moved for judgment on the pleadings. This motionwas referred to Trial Examiner Charles W. Schneider who,on May 20, 1969, issued an order denying the GeneralCounsel's motion.On September 4, 1969, the Charging Union filed a motionwith the Chief Trial Examiner requesting that he set thecomplaint for hearing before a Trial Examiner, or, m thealternative, find the Section 8(a) (1) and (3) violations of thecomplaint and dispose of the Section 8(a) (5) allegationsseparately. On September 26, 1969, Chief Trial ExaminerGeorge Bokat issued an order denying the aforesaid motionof the Charging Union.On October 24, 1969, the Regional Director for Region23 set this matter for a hearing on the complaint. As notedearlier,on December 17, 1969, this hearing was held inHouston, Texas, before the undersigned Trial Examiner.B.The FactsAt the time of the hearing, Douglas Kelley, a relaydriver,5 had been in the Respondent's employ for about 10years.He was also the union steward. As a relay driver,Kelley had had, for some years, what was known as theBremond Cake Run, an assignment which consisted of aregular runfor 5 days of the workweek (Sunday throughThursday), and an extra, or overload, runs on Thursdaynight andon Friday night. As a relay driver, Kelley was notpaid by the hour, but was compensated instead at a flat ratefor a 5-day week. Compensation for extra runs was at therate of one-fifth of what the relay driver received for a 5-day week. The length of an extra run varied from 4 to 8hours, but the driver's compensation remained the sameirregardless of the number of hours involved. The extra runwhich Kelley had on Thursday and Friday nights wasknown as the League-City Rosenberg-Wharton run (hereinLeague City) because it involved delivering bread andpastries to those particular cities in the Houston area. Priorto the period in question, Kelley's duties on this runrequired that he make one round trip on Thursday nightand again on Friday night from the Houston bakery towarehouses in these three cities and then back to Houston.SAs a relay driver, Kelley drovea tractor and trailer from theRespondent'sbakeryinHouston to various warehouses which theCompanyhad in the outlying area.From these warehouses the retaildrivers secured their supplies of bread and pastries.6An extra,or overload, run was a run in addition to the regular run ona routeCustomarily, it was assignedon a Thursday or Friday Normally,there were no such runs on any otherday of the week.7As notedearlier, a grievance similarto Kelley's, filed at the same time609For this he received $19, or one-fifth the weekly rate set bythe collective bargaining agreement for his regular work onthe Bremond Cake run.Sometime in April 1967, the Respondent initiated thepractice of requiring that Kelley make the League Cityextra run in two trips, instead of only one. Under this newschedule Kelley left the Houston plant with the first load ofbread and delivered it to a warehouse in League City.Thereafter he returned to Houston and secured a secondload of bread which he delivered to Rosenberg andWharton and then returned to Houston. Kelley testifiedthat initially this run required about 5 hours and 20 minutesfor him to complete, but that after he was ordered to makeit in two trips the amount oftimeon duty was extended toalmost 8 hours a night. On the ground that under thecontract the entire night's work constituted but one extrarun, the Respondent continued to pay Kelley $;19, the sameamount which it had given him when he had been makingthese deliveries in one trip instead of two.On April 24, 1969, the Union notified the Company thatKelley had filed a grievance alleging that he was beingrequired to pull a double run for one day's pay. It was thisgrievance which eventually went to arbitration and resultedin the award of Arbitrator Purdom that Kelley was entitled,under the contract, to double pay, or $'38, for the LeagueCity run.7Upon being served with a copy of the arbitrator'sdecision, the Respondent announced that it considered theaward as applying only to Kelley, insofar as he had theLeague City run, and that it would comply with thebackpay provisions. Kelley testified that thereafter PlantManager John Krippel gave him a check to cover the backwages involved and told him that the Company consideredthe terms of the award as applying solely to him [Kelley]personally. Subsequent to the issuance of the arbitrator'sdecision, Kelley was not given the League City run. Insteadhe was offered, and accepted, what was known in therecord as the Navasota-Madisonville and Huntsville RunsFor driving the Navasota Run, Kelley received $19. In themeantime, the Respondent did not alter its practice withrespect to pay for the League City run. At the hearing theRespondent stipulated that all drivers who pulled this latterrun, both prior to andsincethe arbitrator's award havebeen paid uniformly at $119 per run.After the issuance of the arbitration award the Respon-dent offered assignments on the League City run to otherdrivers, but never to Kelley. All of these other drivers werepaid $19 when on that route.At the hearing, Day explainedthat the Respondent considered it a practical impossibilityto maintain good employee relations if Kelley received $ 38each time he drove that run while other employees whodrove it received'only $19. The general manager testified thatto avoidthisproblemas to driver morale, subsequent to receiptof the,arbitrator's decision Kelley was offered the Navasotaby Spencer,a fellow employee,was also actedon by ArbitratorPurdom.The GeneralCounsel, however,has not seen fit to make the Spencer matteran issue in the present proceeding.aWallaceDay,generalmanager of theCompany'sHouston plant,testified that,as a relay driver, Kelley was"offered"the Navasota runrather than"assigned"to it, since he had the right to refuse any extra runson which hedid not prefer to go. 610DECISIONS OF NATIONALLABOR RELATIONS BOARDrun each week rather than the one to League City. On theother hand, it is apparent from pay recordsoffered inevidence by the Respondent that Kelley's earningshave notsuffered. Since 1968 Kelley has continued to receive asubstantial number of regular and extra runs and hasaveraged a combined total of 6.5 per week. Only two otherdrivers exceeded this average and they did so by a veryslendermargin.These drivers were named Shields andBlakely. Their averages were 6.7 and 6.6 runs per week,respectively.Both of them, like Kelley, were unionmembers oncheckoff.At the hearing the General Counsel conceded that on anannual basisKelley has made more money than any of theother drivers, and in his brief he likewise conceded that therecord contains no evidence of union hostility on the part ofthe Respondent.C.The Issues and Concluding FindingsIn his brief the General Counsel contends that thearbitration award became a part of the collective bargain-ing agreement, that it applied to all drivers on the LeagueCity run, and that the Respondent's failure to comply withthe award in this respect constituted a unilateral effort tomodify the contract, in violation of Section 8(a) (5) and (1)of the Act. The General Counsel further contends thatsubsequent to the issuance of the arbitral award theRespondent also violated Section 8(a) (3) by discontinuingits periodic offer of the League City run to Kelley.The Respondent contends that the allegations of thecomplaint, even if true, constitute no more than contractualviolations upon which no unfair labor practice findingsshould be predicated.In hisbrief the General Counsel concedes that at thearbitration hearing the Union sought, but failed to secure,an award that would be of general application to all runsunder the contract. At the same time the General Counselcontends that the terms of the award apply not only toKelley, but to all drivers assigned to the League City run.The holding of Arbitrator Purdom's decisionisnot asmanifestas the General Counsel would prefer to believe. Itis clear that the Union failed in an attempt to get a rulingthat would apply not only to the League City run, but to allsimilar assignments.9The arbitrator's opinion is extendedand discursive and some of the language is ambiguous. Theoriginalaward issued on March 7, 1968, was 21 pages inlength. A section of this award which proposed a formulafor computing Spencer's pay under the contract led to afurther dispute between the Company and the Union. As a9 In denying the Union's request for such a holding, Arbitrator Purdomstated*If the Unionwishes abush whacking broadsideholding that theemployer cannotunilaterallychangetheworkdayor workweek, itwould haveto first presentevidence to justify sucha holding withrespect to each route andthe employee thereonIhave held all Iexpectto hold and that isthatin thecase of grievancesof Kelley andSpencertheymustbe paid for the substantialchangesinMr. Kelley'soverloadsand in Mr Spencer's regularrun.. . (Award, p. 18)In viewof the Union's brief, the undersignedfeels that he mustmakeitabundantly and boredomclearthat heisnot restricting theexercise of management's right to controlthe methodof operation andto direct the working force.All the undersignedis holding is that whenworktime and job content on Spencer'sregular run was substantiallyincreasedthe Company has got to pay him for itand in the case ofresult the Union quested aclarificationof these terms.Thereupon, the arbitratorengaged inan exchange ofcorrespondence with the parties in which the Companyheld to the premise that the arbitrator exhausted hisauthority, upon issuance of the award, and thereafter hadno power to take any further action with respect to the case.On November 27, 1968, the arbitratorissueda 13 pagedocument that was captioned "Correction of ClericalError" wherein he sought to resolve the dispute which hadarisen subsequentto issuanceof the award. Shortlythereafter, the Respondent filed a motion to vacate both theoriginal award and the "Correction of Clerical Error,"alleging, in support of this motion, that the arbitrator wasactingultra viresin issuingan erratum, and that the originalaward was null and voidsincethe arbitrator had modifiedthe terms of the collective bargaining agreement of theparties and, in so doing, had gone beyond the scope of hisauthority.10As noted earlier, the issues raised by theRespondent'smotion to vacate are currently pendingbefore a United States district court.It is evident that the principalissues inthis case involve adispute as to the interpretation of the terms of a collectivebargaining agreement and an alleged breach thereof by theRespondent. Preliminarily, it should be noted that theBoard clearly has the authority to interpret collectivebargaining agreements to determine whether an unfairlabor practice was committed,ii and the Board is notdivested of jurisdiction to remedy an unfair labor practicebecause the conduct complained of may also have violatedthe terms of a collective-bargaining agreement. Section10(a) of the Act.12 On the other hand, it is well settled that abreach of contract is notipso factoan unfair labor practice.Association of Employees v.Westinghouse Corp.,348 U.S.437, 443, fn. 2. Nor is the Board the proper forum for thecase that is essentially a contract dispute and where theparties are seeking an interpretation of their collective-bargaining agreement. Thus, inUnited Telephone Companyof theWest,112 NLRB 779, where the Board consideredissues comparable to those involved here, it stated (at p.781): "Regarding the question of which party correctlyinterpreted the contract, the Board does not ordinarilyexercise its junsdiction to settle such conflicts. As the Boardhas held for many years, with the approval of the courts:.. it , will not effectuate the statutory policy . . . for theBoard to assume the role of policing collective contractsbetween employers and labor organizations by attemptingtodecidewhether disputes as to the meaning andadministration of such contracts constitute unfair laborpractices under the Act." (CitingConsolidated AircraftMr. Kelleywhen an additional overload was added he has got to bepaid for it. (Award, p. 20)io It is significant that in a later award which involved a similar problemat anotherbakery underthe same contract,Arbitrator Joseph A.Jenkinsheld that,incertain respects,ArbitratorPurdom had relied on aninterpretation of the collective-bargaining agreement which constituted amodification of the contract and, that in so doing,the latter had actedbeyond thescope of hisauthorityiiN.LR B. v. C & C Plywood Corp,385 U.S. 421, 427-428;N.LR B v.Strong Roofing & Insulating Co.,393 U.S. 357, 360-361;Huttig Sash & DoorCompany, Inc.,154 NLRB811, 817,enfd.as modified362 F.2d 217 (C A.4), see also*Mastro Plastics Corp. vMLRB.,350 U.S. 270.12 InStrongRoofing,theCourt stated "in some circumstances theauthorityof the Board and the law of the contract are overlapping,concurrent regimes, neither preempting the other."(Ibid,at p 360). MRS. BAIRD'S BAKERIESCorp.,47 NLRB 694, enfd. 141 F.2d 364 (C.A. 9), andCrown Zellerbach Corp.,95 NLRB 753). InConsolidatedAircraft,where the Board reached the same conclusion as inUnited Telephone,the Board considered relevant the factthat the unilateral decisions complained of as being unfairlabor practices were not "part of a conscious campaign on[respondent's ] part to undermine the authority and prestigeof the Union as the collective bargaining representative ofthe respondent's employees or to evade the respondent'sobligation to recognize and deal with the Union as suchrepresentative."Consolidated Aircraft, supra,at p. 705. Seealso:Vickers,Incorporated153NLRB 561, 570-571-Central Illinois Public Service Company,139 NLRB 1407,1419;Old Line Life Insurance Company of America,96NLRB 499, 500.In other cases, where a dispute arose over the construc-tion of a collective-bargaining agreement, and there was noshowing of union animus or that the employer was acting inbad faith in adhering to its interpretation, the Board hadheld that there was no violation of Section 8(a) (5) and (1)of the Act.National Dairy Products Corporation,126 NLRB434, 435. Similarly, inMorton Salt Company,119 NLRB1402, 1403, the Board stated ..it will not effectuate thepolicies of the Act for [the Board] to police collective-bargaining agreements by attempting to resolve disputesover their meaning or administration, particularly where itis evident, . . . that the Respondent acted reasonably andin good faith." Likewise, in this line of cases, where theparties have stipulated in their bargaining contract to aprovision for final arbitration of grievances arising out ofinterpretation or application of the contract's provisions,the Board has held that to intervene in such disputes wouldfrustrate the Act's policy of promoting industrial peacethrough collective-bargaining.MontgomeryWard & Co.,Incorporated137NLRB 418, 422-423;HerculesMotorCorporation,136 NLRB 1648, 1651-52. In these cases, theBoard has stated that it would better serve the policy of theAct to require that the parties give "full play" 13 to thegrievance procedure they have agreed upon.13HerculesMotor Corporation, supra1652,citingUnited Steelworkers ofAmerica v. AmericanManufacturing Co,363 U.S. 564, 56614Of course,the Board could defer action on at least the Sec.8(a) (3)allegations of the complaint,until a final judgment is had on thevalidity of611Here, as found earlier, the General Counsel conceded theabsence of union animus or hostility on the part of theRespondent. The Union and the Company have beenparties to a collective-bargaining relationship over asubstantial period of time, and their current collective-bargaining agreement has a provision for final and bindingarbitration of any disputes. After that process was invokedin the present instance, the correctness of the arbitrator'saward and his subsequent addendum to that decisionbecame the subject of litigation in the United States districtcourt that is still unresolved.Under the circumstances present here, it is the conclusionof the Trial Examiner that this is a case where the teachingofUnited Telephoneand related decisions, citedsupra,ismost applicable and that it would not effectuate the policyof the Act for the Board, in the instant case, to decidewhether the Employer's conduct in a dispute over themeaning and administration of a collective-bargainingagreement constitute unfair labor practices within themeaning of the Act. Accordingly, the Trial Examinerconcludes and finds that the complaint should be dismissedin its entirety.14CONCLUSIONS OF LAW1.Mrs. Baird's Bakeries, Inc., is engaged in commerceand the Union is a labor organization, all within themeaning of the Act.2.The General Counsel has failed to establish by apreponderance of the evidence that the Respondent hasengaged, or is engaging, in the unfair labor practices whichare alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and on the entire record in this case, theRespondent'smotion to dismiss the complaint in itsentirety is granted.the Purdom Award.Dubo Manufacturing Corporation,142 NLRB 431, 432-433; 142 NLRB 812; and 148 NLRB 1114 It should be noted, however,thatDuboinvolved a mass discharge of employees, and presented issuessubstantially different from those in the instant case